ITEMID: 001-79741
LANGUAGEISOCODE: ENG
RESPONDENT: HRV
BRANCH: CHAMBER
DATE: 2007
DOCNAME: CASE OF ULJAR AND OTHERS v. CROATIA
IMPORTANCE: 4
CONCLUSION: Violation of Art. 6-1
JUDGES: Christos Rozakis
TEXT: 4. The applicants were born in 1951, 1947, 1970 and 1971 respectively and live in Rijeka.
5. The applicants are heirs of the late A.B. who died on 14 December 1995. The first and the second applicant are his children, and the third and the fourth applicants are his grandchildren (children of his other daughter).
6. In the context of inheritance proceedings following A.B.'s death, on 16 August 1996 his former wife, M.K., brought a civil action against the applicants in the Krk Municipal Court (Općinski sud u Krku). M.K. sought her share in co-ownership of a house on the account of certain investments she had made while living in common law marriage (izvanbračna zajednica) with the deceased.
7. In the period between the entry into force of the Convention in respect of Croatia and the rendering of the first-instance judgment, the Krk Municipal Court held nine hearings.
8. At the hearing held on 17 March 1998 the applicants moved for evidence to be taken in order to prove that A.B. had not lived in a common law marriage with the plaintiff and that he had reconstructed his house independently with his own means. On 22 April and 3 August 1998 the court heard two and six witnesses respectively.
9. The Krk Municipal Court then requested certain witnesses to be heard before other courts. In reply, it received minutes of the witness testimonies from the Zadar Municipal Court and the Split Municipal Court.
10. On 11 August 1999 the applicants filed a counterclaim seeking a declaration that there had been no common law marriage between the plaintiff and the late A.B.
11. The next hearing was held on 12 August 1999 at which the court heard nine witnesses.
12. At the next hearing held on 25 April 2000 the court heard the second and the third applicant and adjourned the hearing for 10 August 2000, when the first applicant again sought for a number of witnesses to be heard.
13. At the next hearings held on 5 June and 13 August 2001 the court heard yet more witnesses and on 3 December 2001 it closed the main hearing.
14. On 3 December 2001 the court gave judgment dismissing both M.K.'s action and the applicants' counterclaim. On appeal, on 1 October 2003 the Rijeka County Court (Županijski sud u Rijeci) quashed the first-instance judgment and remitted the case finding that it was necessary to establish the plaintiff's citizenship.
15. In 2003 the first and the second applicant filed a constitutional complaint concerning the length of the proceedings. On 16 January 2004 the Constitutional Court (Ustavni sud Republike Hrvatske) declared their complaint inadmissible because the County Court had in the meantime, on 1 October 2003, quashed the first-instance judgment and remitted the case.
16. In the resumed proceedings, on 4 November 2003 the President of the Krk Municipal Court accepted the applicants' request for withdrawal of the first-instance judge and assigned another judge to hear the case.
17. The court held hearings on 12 February 2004 and 17 June 2004.
18. On 26 October 2004 the court adopted a decision declaring the plaintiff's action inadmissible, because as a foreign national, she had not obtained the necessary permissions for acquisition of property in line with the domestic legislation. At the same time, the Krk Municipal Court concluded that the applicants' counterclaim had been withdrawn. M.K. appealed against that decision but on 9 March 2006 the Rijeka County Court dismissed her appeal.
19. The relevant part of section 63 of the Constitutional Act on the Constitutional Court (Ustavni zakon o Ustavnom sudu Republike Hrvatske, Official Gazette no. 49/2002, of 3 May 2002; “the Constitutional Court Act”) reads as follows:
“(1) The Constitutional Court shall examine a constitutional complaint whether or not all legal remedies have been exhausted if the court with jurisdiction fails to decide a claim concerning the applicant's rights and obligations or a criminal charge against him or her within a reasonable time ...
(2) If a constitutional complaint ... under paragraph 1 of this section is upheld, the Constitutional Court shall set a time-limit within which the court with jurisdiction must decide the case on the merits...
(3) In a decision issued under paragraph 2 of this section, the Constitutional Court shall assess appropriate compensation for the applicant for the violation of his or her constitutional rights ... The compensation shall be paid out of the State budget within three months from the date a request for payment is lodged.”
VIOLATED_ARTICLES: 6
VIOLATED_PARAGRAPHS: 6-1
